Exhibit 10.1

 



Engagement Agreement

 

This Engagement is signed by the two parties:

 

Name of party A: LAW Insurance Broker Co., Ltd. (hereinafter referred to as
“Party A”)

Registered address: 5F, No. 311, Nanjing E. Rd., Songshan Dist., Taipei City,
Taiwan

Postcode: 10595

 

Name of party B: Lee, Shu-Fen

ID No.: M221052909

 

Party A and party B shall reach following agreements:

 

1.Term and Position of Employment

 

Party A appoints Party B as a senior management personnel of Party A (position:
Chairwoman), the term of employment is from December 21th, 2018 to December
20th, 2021.

 

2.Job description

 

Party B shall assist Party A in operating and managing insurance agency
businesses during her term of employment, including but not limited to the
following matters:

 

(1)Business and administration planning.

 

(2)Execution of resolution of the shareholders' meeting or the board of
directors.

 

(3)The appointment and dismissal of company employees and salesmen, except for
internal auditors.

 

(4)Execute company's financial management and use (the amount of NT) forty-five
million or less at Party B’s discretion.

 

(5)As the representatives (including the need to act as in writing (such as
signing or any issue of official letters) and personal behaviors without written
documents (such as participation in a meeting or event).

 

(6)Other matters assigned by the Board of Directors of Party A.

 



 



 

3.Remuneration and Condition of employment

 

(1)Salary: Party A shall pay NT$ 300,000 to party B as the salary each month on
fifth day of each calendar month. For less than one month, the Party A shall pay
as one month.

 

(2)Managerial allowance: NT$ 100,000 per month.

 

(3)Bonus

 

Based on 1.25% of Party A’s income after tax

 

Each year, the Party A will remit such bonus to the designated bank account of
Party B within five working days after the financial report is acknowledged by
the shareholders' meeting of Party A.

 

(4)Year-end Bonus

 

Party A should pay the Party B three times of the monthly salary as the year-end
bonus when Party A pays the employee's year-end bonus to its employees every
year.

 

In order to promote the effectiveness of Party B in handling the appointment set
forth in Article 2, Party A agrees to provide Party B with a special amount of
NT$ 100,000 per month. The fee shall be used and paid in accordance with the
Article 3 (1), but Party B shall provide the documents or invoices for
reimbursement.

 

4.Special Provision

 

Party A agrees to provide Party B following benefits in the period of
engagement:

 

(1)Labor insurance;

 

(2)Health Insurance;

 

(3)Group insurance (the premium will be in accordance with the negotiation
between the Party A and insurance company);

 

(4)Domestic and foreign studies (unlimited domestic and one time for foreign);

 

(5)Travelling (20 days for foreign, seven days 2 times in domestic);

 

(6)General health examination (once a year, and with a (PET) photographic
examination during the engagement.); and

 

(7)Other benefits according to the Labor Standards Act or related regulations,
including but not limited to, Severance compensation, workers' compensation or
labor pension.

 



 



 

5.Obligations of Party B

 

Party B shall be under the care of a good manager, take care of the Party A’s
affairs with proper implementation and bear the following obligations during the
engagement period:

 

(1)During the engagement period and two years after termination shall not be
appointed as the party of business and others engaged in the same or similar
nature of the business as the Party A, but only in the Taiwan Area is limited.

 

(2)Fulfill the obligation to protect the equipment (including software and
hardware) of Party A.

 

(3)In the event of a major incident on company operations, shall immediately
report to the Board to discuss the solutions.

 

(4)Execute the matters relating to the bounden duty of the chairwoman to perform
the Companies Act, the Insurance Act or related regulations.

 

6.Obligations of Party A

 

During the term of this Engagement, the Party shall:

 

(1) In accordance with the provisions of Article 3, Party B shall be given
remuneration as scheduled and in full.

 

(2) In accordance with the provisions of Article 4, the implementation of
various welfare measures.

 

(4) At the request of Party B, provide the necessary equipment for the execution
of the appointment.

 



 



 

7.Termination

 

This Engagement shall be terminated upon the expiration of this Engagement
except the following conditions:

 

(1)This Engagement shall be terminated once re-election of all directors and
supervisors of Party A.

 

(2)In the event that Party B disqualifies to act as the chairwoman, this
Engagement shall be terminated.

 

(3)Due to personal physical factors have been diagnosed by doctors and Party B
is unable to act as the chairwoman, Party B may terminate this Engagement at any
time after notifying Party A.

 

(4)Party A decides to close the business, merge or make with 1/2 or more of its
businesses or other capital to any third party, this Engagement shall be
terminated.

 

(5)Party B may notify Party A in writing to terminate this Engagement in writing
more than one month in advance.

 

Except the above articles for terminating this Engagement, either party may
claim damages incurred by any termination of this Engagement or refuse to
fulfill the contractual obligations.

 

8.Non-assignment

 

Either party may not assign or transfer this Engagement, in whole or in part, by
operation of law or otherwise, without the other party’s express prior consent.

 

9.General Provisions

 

(1)In the event any matter or the interpretation of this Engagement is doubtful,
the parties shall settle in accordance with the principle of good faith in
addition to the provisions of the civil law, company law, insurance law or
relevant laws and regulations.

 

(2)Any waiver, modification, addendum or amendment of any provision of this
Engagement will be effective only if in writing and signed by duly authorized
representatives of each party.

 

(3)All disputes arising out or in connection with this Engagement shall be
settled by the first instance of the District Court of Taipei, Taiwan, Republic
of China.

 

This Engagement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

In case this Engagement is contraindicated to previous verbal and written
agreements, this Engagement shall be applied. Any modification of this
Engagement s must adopt each party's agreement in written.

 

Party A: LAW Insurance Broker Co., Ltd.

legal representative or principal (sealed by):

 

Party B (Sealed by):  Lee, Shu-Fen Date:  December 21th, 2018 Date:  December
21th, 2018

 



 

 